I cannot concur in the majority opinion herein.
It appears from the record that there is no dispute between the parties that each step taken has been regular and in accordance! with the applicable provisions of the Constitution and statutes of Oklahoma, and that there remains nothing to be done except for the Governor to issue his proclamation, as provided by section 5878, O. S. 1931, which reads as follows:
"Whenever a petition is accepted and its title has been decided upon, the Secretary of State shall, in writing, notify the Governor, who forthwith shall issue a proclamation setting forth the substance of the measure and the date of the referendum vote."
Section 5893, O. S. 1931, provides that:
"Whenever any measure shall be initiated by the people in the manner provided by law * * * same shall be submitted to the people for their approval or rejection at the next regular election. * * *"
It appears that since the title in the instant case was approved and the Governor notified by the Secretary of State, one election, to wit, the general primary held on July 7th, has been held "throughout the state" and that another run-off primary is to be held on July 28th, and no provision was or has been made for submitting this question to the voters. In Looney v. Leeper, 145 Okla. 202, 292 P. 365, we said in the 4th paragraph of the syllabus:
"* * * Officials cannot by failing to properly perform ministerial duties thwart the right of suffrage on proposed constitutional amendments."
It is therefore my opinion, without going into a lengthy discussion of the questions involved, that the writ should issue and the people be given an opportunity to approve or reject the proposed amendment.